Argued November 12, 1934.
The facts in this case bring it within our decision in Myers v. Funk, 111 Pa. Super. 17, 169 A. 400. Defendant's driver was unquestionably guilty of negligence. With the traffic light showing red against him he continued eastward on Spring Street, in the City of Reading, at high speed, across the intersection with Centre Avenue and ran into plaintiff's truck, which was going slowly northward on Centre Avenue. Had the plaintiff seen defendant's bus just before it entered the street intersection the case would have been governed by Byrne v. Schultz, 306 Pa. 427,160 A. 125, and it would have been the duty of the trial court to have ruled that he was guilty of contributory negligence as matter of law. But there was evidence from which the jury could find that when plaintiff, about twenty feet from the pedestrian crossing, looked to his *Page 506 
left and saw defendant's bus it was approximately a block away; and, from which it could reasonably infer, that on entering the actual street intersection plaintiff's view to the left was partially obstructed by a sedan automobile going alongside of him, which was making a left hand turn into Spring Street, and interfered with his seeing the defendant's bus continuing into the intersection at high speed against the traffic signal.
In these circumstances the questions of the defendant's negligence and the plaintiff's contributory negligence were for the jury.
The judgment is affirmed.